DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bakos, US 4131516, in view of FUJIWARA, JP 2017130596 and further in view of Seitz, US 10,777,698.
Regarding claim 1, Bakos discloses; a double-sided circuit ceramic substrate, comprising: 												a high heat-conductive ceramic substrate (Fig. 2; 17) that includes a through hole (Fig. 2; 18); 													a holding layer (Fig. 2; 19, 20 and Col. 3; Ln. 9-11) that is formed on a wall surface of the through hole; and 										an electro-conductive metal section (Fig. 2; 21) obtained by baking (Fig. 2; 21 and Col. 5; Ln. 9-12; copper balls refired in a furnace) an electro-conductive metal paste comprising an alloy of at least one of Au, Ag, Cu, or Sn, wherein the electro-conductive metal section is held inside the through hole by the holding layer (Fig. 2; 19, 20 and Col. 3; Ln. 9-11). 												Bakos substantially discloses the invention including a ceramic substrate with via holes having palladium and iron coating but is silent about non-oxide-based ceramic and the high heat-conductive non-oxide-based ceramic substrate is formed using silicon nitride, silicon carbide, or diamond and electro-conductive metal section includes less than or equal to 0.05 mass% of an active metal. 					However FUJIWARA teaches about the ceramic substrate having the metal films on both sides is preferably composed of a ceramic substrate mainly composed of silicon nitride (note, silicon nitride is non-oxide) (Fig. 1A and Page 2; 7th paragraph) and the bonding material 31 is mainly composed of aluminum, nickel, tin, copper, germanium, magnesium, gold, silver, silicon, indium, lead, bismuth, tellurium, or any of these metals, and titanium, zirconium, and hafnium. It is desirable to use an active metal brazing material containing 0.1 to 10% by mass of at least one active metal (Fig. 1A and Page 3; last paragraph).  											A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close- MPEP 2144.05.				It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bakos by providing non-oxide-based ceramic and the high heat-conductive non-oxide-based ceramic substrate is formed using silicon nitride. silicon carbide. or diamond and electro-conductive metal section includes less than or equal to 0.05 mass% of an active metal, as taught by FUJIWARA (to use an active metal brazing material containing 0.1 to 10% by mass of at least one active metal), to provide a thermoelectric conversion module capable of relaxing the stress occurring in a thermoelectric conversion element and an electrode during operation of the thermoelectric conversion module (abstract).				Bakos substantially discloses the invention including a ceramic substrate with via holes having palladium and iron coatings but is silent about holding layer formed by oxide of silicon or alumina. However Seitz teaches that holding layer formed by oxide of silicon or alumina (Fig. 1-2; 20A, 24A, 28A and Col. 4; Ln. 66- Col. 5; Ln. 2, Col. 5; Ln. 52-55; CRMC as alumina).										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bakos by forming holding layer by oxide of silicon or alumina, as taught by Seitz, so that alumina to provide compressive forces on a platinum body in a via hole. Hence, to overcome the CTE differences between these two materials (Col. 7; Ln. 25-26).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bakos, US 4131516, in view of FUJIWARA, JP 2017130596, in view of Seitz, US 10,777,698 as applied to claim 1 above and further in view of Takahashi, US 2013/0146340.
Regarding claim 2, Bakos discloses; electrodes (Fig. 2; 22) that shield an end surface of the holding layer (Fig. 2; 22 covers top and bottom end surfaces of 19, 20) and an end surface of the electro-conductive metal section (Fig. 2; 22 covers top end surface of 21) which are exposed to front and back surfaces of the ceramic substrate. 		Bakos substantially discloses the invention including a ceramic substrate with via holes with circuit but is silent about electrodes shield end surface of the electro-conductive metal section which are exposed to back surfaces of the ceramic substrate. However Takahashi teaches about the metallized patterns 25 on both faces of the substrate are bonded via the electroconductive via 23 (Fig. 2 and [0161]). 			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bakos by providing electrodes to shield end surface of the electro-conductive metal section which are exposed to back surfaces of the ceramic substrate, as taught by Takahashi, to provide a shielded via-holed ceramic substrate and a metallized via-holed ceramic substrate, which can be manufactured in a simple method [0010].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bakos, US 4131516, in view of FUJIWARA, JP 2017130596 , in view of Seitz, US 10,777,698 as applied to claim 1 above, and further in view of NABA, US 2018/0005918.
Regarding claim 3, Bakos substantially discloses the invention including a ceramic substrate with via holes are filled solid with copper but is silent about heat conductivity of the ceramic substrate is 80 W/(m -K) or more. However NABA teaches that ceramic substrate, the silicon nitride substrate has a heat conductivity 80 W/mK or more (Fig. 1; 2 and [0016]).									It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bakos by providing heat conductivity of the ceramic substrate is 80 W/(m -K) or more, as taught by NABA, so that enables reduction of a thickness of the ceramic substrate to 0.30 mm or less [0016].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bakos, US 4131516, in view of FUJIWARA, JP 2017130596, in view of Seitz, US 10,777,698 as applied to claim 1 above, and further in view of Horiuchi, US 2001/0020549.
Regarding claim 7, Bakos substantially discloses the invention including a ceramic substrate with via holes are filled solid with copper but is silent about the electro-conductive metal section is formed of an Ag-Sn-based alloy. However Horiuchi teaches that a wiring board comprising an insulating ceramic substrate having a low melting point metal (solder, i.e., Ag-Sn alloy) is contained in each through-hole (Fig. 3; 3 and [0057]).												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bakos by forming the electro-conductive metal section of an Ag-Sn-based alloy, as taught by Horiuchi, so that the wiring pattern and the metal bump can be electrically connected to each other through the low melting point metal after the low melting point metal is solidified [0057].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bakos, US 4131516, in view of FUJIWARA, JP 2017130596, in view of Akram, US 2007/0184654.
Regarding claim 8, Bakos discloses; a double-sided circuit ceramic substrate, comprising: 												a high heat-conductive ceramic substrate (Fig. 2; 17) that includes a through hole (Fig. 2; 18); 													a holding layer (Fig. 2; 19, 20 and Col. 3; Ln. 9-11) that is formed on a wall surface of the through hole; and 										Bakos substantially discloses the invention including a ceramic substrate with via holes having palladium and iron coating but is silent about non-oxide-based ceramic. However FUJIWARA teaches about the ceramic substrate having the metal films on both sides is preferably composed of a ceramic substrate mainly composed of silicon nitride (note, silicon nitride is non-oxide) (Fig. 1A and Page 2; 7th paragraph).  			It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bakos by providing non-oxide-based ceramic, as taught by FUJIWARA, to provide a thermoelectric conversion module capable of relaxing the stress occurring in a thermoelectric conversion element and an electrode during operation of the thermoelectric conversion module (abstract).		Bakos substantially discloses the invention including a ceramic substrate with via holes having palladium and iron coatings but is silent about holding layer formed by oxide of silicon instead of palladium and iron coatings. However Akram teaches that surface 24 of via hole 20 may first be coated with a first adhesion layer 25 comprising an oxide, such as a silicon oxide (Fig. 5; 25 and [0060]).					It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bakos by forming holding layer by oxide of silicon instead of palladium and iron coatings, as taught by Akram, so that  facilitate adhesion of a material having an even lower dielectric constant ("K") over surface of via hole [0060].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bakos, US 4131516, in view of FUJIWARA, JP 2017130596, in view of Seitz, US 10,777,698 as applied to claim 1 above, and further in view of Akram, US 2007/0184654.
Regarding claim 12, Bakos substantially discloses the invention including a ceramic substrate with via holes having palladium and iron coatings but is silent about the holding layer is formed on a wall surface of the through hole by oxide of silicon instead of palladium and iron coatings. However Akram teaches that surface 24 of via hole 20 may first be coated with a first adhesion layer 25 comprising an oxide, such as a silicon oxide (Fig. 5; 25 and [0060]).								It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bakos by forming holding layer by oxide of silicon instead of palladium and iron coatings, as taught by Akram, so that  facilitate adhesion of a material having an even lower dielectric constant ("K") over surface of via hole [0060].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-8 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument about the amended features, new 103 rejections with new set of references have been applied, please see the rejection above.

Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shah, US 2015/0216051 teaches about ceramic substrate having conductive feedthrough with adhesion layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 						Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                     

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729